JUDGMENT ORDER
Goldberg, Judge:
Upon consideration of the Department of Commerce, International Trade Administration’s Final Results of Redetermination Pursuant to Court Remand, Micron Technology, Inc. v. United States, Slip Op. 99-51 (June 16, 1999), July 16, 1999 (“Remand Results”), and all other papers filed herein, and no parties having filed comments regarding the Remand Results, it is hereby
Ordered that the Remand Results are sustained in all respects; and it is further
Ordered that, all other issues having been previously decided in this case, judgment is entered in accordance with the Court’s opinions in Micron Technology, Inc. v. United States, 23 CIT 380, 44 F. Supp.2d 216 (1999), and Micron Technology, Inc. v. United States, No. 96-06-01529, Slip Op. 99-51 (CIT June 16, 1999).